Citation Nr: 1008444	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  07-24 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1815 for a child 
born with defects.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

In this appeal, the claimant reports that her father served 
on active duty from February 1963 to August 1992, including 
service in the Republic of Vietnam.  However, the Veteran's 
dates of active duty, including any service in Vietnam, have 
not been officially verified by the appropriate service 
department.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claimant perfected her appeal in the current case with 
the filing of a Substantive Appeal in August 2007.  She 
indicated at that time that she desired to have a hearing 
before a Veterans Law Judge of the Board at her local RO.  
Subsequently, in a statement received in February 2008, the 
claimant reiterated that she desired a hearing before a 
Veterans Law Judge of the Board at her local RO.  To date, 
the claimant has not been scheduled for a hearing before a 
Veterans Law Judge at her local RO.

Accordingly, the case is REMANDED for the following action:

The claimant should be scheduled for a 
hearing before a Veterans Law Judge at 
her local RO.  She should be given an 
opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


